DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I invention (claim 1-6)  in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific reaction conditions of first activating the cobalt catalyst at temperature of  500 °C for 3 hours with heating the cobalt catalyst at rate of 2 °C/min to 500 °C, then contacting ammonia stream with the cobalt catalyst at temperature between 250-700 °C, and pressure between 1 and 40 bar to decompose ammonia to hydrogen and nitrogen;  does not reasonably provide enablement for contacting ammonia with the cobalt catalyst at any temperature, any pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims: 
               (a) The quantity of experimentation necessary is great since claims 1-6 read on any  contacting conditions of ammonia with cobalt catalyst,  having any reaction conditions, such as the cobalt catalyst is not activated, at any temperature or any pressure, or comprising any other reactants besides ammonia, such as oxygen, air, water etc. 
(b) There is no direction or guidance presented for any conditions of contacting such cobalt catalyst with ammonia to decompose to form hydrogen. 
               (c) There is an absence of working examples concerning decomposing  ammonia with contacting ammonia with the cobalt catalyst at any situations will lead to production of hydrogen. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamura (US2013/0058862) in view of Zhang (US2017/0087537). 

Regarding claim 1, Okamura does not expressly teach the cobalt based catalyst comprising 5 wt% to 45 wt% of cerium and 0.4 to 0.5 wt% barium, with a remainder being oxygen. 
Zhang teaches an ammonia decomposition catalyst comprising a mixed metal oxide composed of first metal oxide being cobalt oxide, a second metal oxide of magnesium, calcium, strontium or barium, and a third metal oxide of lanthanide metal (e.g. CeO2) ([0017]-[0022], [0024]), wherein second metal oxide presented in the amount of 0.001% to 50% by weight, while third metal oxide being 0.001 to 30% by weight ([0021], [0022]). 
It would have been obvious for one of ordinary skill in the art obvious to try barium or Ba as shown by Zhang to substitute magnesium in the cobalt based oxide catalyst of Okamura because Ba and Mg are alkaline earth metal equivalents for such catalyst and substituting equivalents known for the same purpose is prima facie of obviousness (See MPEP 2144. 06). 

 Regarding claim 3-4, Okamura further teaches the temperature in the reactor for ammonia decomposition being preferably 400 to 700 °C, pressure being 0.002 to 2 Mpa ( i.e. 0.02 to 20 bar), wherein such range is within or overlapping with those of claimed temperature and pressure thus renders claims indefiniteness (see MPEP 2144.05 I). 
Regarding claim 5, Okamura teaches ammonia decomposed to hydrogen and nitrogen ([0010], [0012], [0017]). 
Regarding claim 6, Okamura teaches ammonia conversion rate can be as high as 100% (table 3).   It would have been obvious for one of ordinary skill in the art to .    
Claim 2 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Okamura (US2013/0058862) in view of Zhang (US2017/0087537) as applied above, and further in view of Eguchi (JP2019-011212A, for applicant’s convenience, Machine translation has been provided hereof) and azoHAaccnt (What is TPR, May 1st, 2018, by Hiden analytical). 
Regarding claim 2,  Okamura further teaches supplying a flow of hydrogen into reactor to reduce (i.e. activate) the cobalt based catalyst at temperature from 300 to 750 °C for 30 min to 2 hours ([0038], [0095]-[0100]). 
Okamura does not expressly teach the heating time being at least 3 hours or heating rate being 2 °C/min. 
Eguchi teaches reduction (activation) for ammonia decomposition catalyst can be in the range of 0.5 to 24 hours (page 8 11th para.). 
It would have been obvious for one of ordinary skill in the art to reduce/activate  the cobalt catalyst  for at least 3 hours under 500 °C via routine experimentation (see MPEP 2144. 05 II)  for help obtaining a desired activated catalyst for ammonia decomposition.
azoHAaccnt discloses temperature programmed reduction can be manually operated or programmed to establish heating to up to 1000 °C  with increments of 1-20 °C/min. 
It would have been obvious for one of ordinary skill in the art to adopt such heating rate as shown by azoHAaccnt to practice the programmed heating to desired 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUN LI/Primary Examiner, Art Unit 1759